Case 1:15-cv-07025-RBK-JS Document 611 Filed 05/10/19 Page 1 of 12 PageID: 36344



 Scott S. Christie
 Matthew A. Sklar
 Ravin R. Patel
 MCCARTER & ENGLISH, LLP
 Four Gateway Center
 100 Mulberry Street
 Newark, New Jersey 07102
 (973) 848-5388

 Lee Carl Bromberg
 Wyley S. Proctor
 Brian M. Seeve
 Thomas R. Fulford
 Thomas F. Foley
 James Thomson
 MCCARTER & ENGLISH, LLP
 265 Franklin St.
 Boston, Massachusetts 02110
 (617) 449-6500

 Counsel for Defendants Xactware
 Solutions, Inc. and Verisk Analytics, Inc.

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 EAGLE VIEW TECHNOLOGIES, INC. and
 PICTOMETRY INTERNATIONAL CORP.,

                        Plaintiffs,            Civil Action No. 15-cv-07025-RBK-JS

        v.

 XACTWARE SOLUTIONS, INC. and
 VERISK ANALYTICS, INC.,

                        Defendants.



                  DEFENDANTS’ NOTICE PURSUANT TO 35 U.S.C. § 282
Case 1:15-cv-07025-RBK-JS Document 611 Filed 05/10/19 Page 2 of 12 PageID: 36345



         Pursuant to 35 U.S.C. § 282, Defendants Xactware Solutions, Inc. and Verisk Analytics,

 Inc. (collectively, “Defendants”) identify the following materials that may be relied upon as

 invalidating one or more claims of U.S. Patent Nos. 8,078,436, 8,170,840, 9,129,376, 8,825,454,

 8,818,770, and 9,135,737 (collectively, the “patents-in-suit”), and/or showing the state of the art

 relative to the patents-in-suit.

         Defendants have already provided notice to Plaintiff Eagle View Technologies, Inc.

 (“Plaintiff”) and Pictometry International Corp. of the identity of certain publications, patents,

 materials and persons within the ambit of 35 U.S.C. § 282, through the pleadings, disclosures,

 and correspondence in this case, including but not limited to, invalidity contentions, expert

 witness reports, testimony, responses to interrogatories, disclosures under Rule 26, responses to

 requests for production, Markman-related disclosures, the materials and information disclosed in

 the Proposed Joint Final Pretrial Order, and/or Defendants’ trial exhibit list.           Defendants

 expressly incorporate herein by reference all of the publications, patents, materials and

 specification of persons within the ambit of 35 U.S.C. § 282 previously referenced or cited in

 these pleadings, disclosures, testimony, correspondence, and other materials. To the extent not

 set forth below, Defendants incorporate by reference each patent and publication listed on the

 face of the patents-in-suit or identified in the prosecution histories of the patents-in-suit. For all

 publications, patents, and materials disclosed within the ambit of 35 U.S.C. § 282, Defendants

 reserve the right to rely upon all pages of each publication, patent and/or material.

          Defendants may also rely on the patentees/authors of the patents, publications, and

 materials listed below, or as previously disclosed, as being prior inventors or as having prior

 knowledge of or as having previously used or offered for sale the purported inventions of the

 patents-in-suit.




                                                   2
Case 1:15-cv-07025-RBK-JS Document 611 Filed 05/10/19 Page 3 of 12 PageID: 36346



        Pursuant to the statutory provisions of 35 U.S.C. § 282, Defendants further refer to the

 list of identified publications, materials, and persons below. The inclusion of the references

 listed below in this notice should not be construed as a representation that Defendants will use

 every one of the references in their presentation of evidence at trial. No implications should be

 taken that reliance upon all of these materials is necessary to Defendants’ defenses and

 counterclaims. Additionally, Defendants reserve the right to amend and/or supplement this

 notice to add additional items to this statement that were inadvertently omitted.

        A.      PATENTS

        Defendants may rely on the entirety (i.e., all pages) of the following patents, patent

 applications, patent publications, and patent-related materials at trial as they relate to the patents-

 in-suit, pursuant to 35 U.S.C. § 282:

     Patent No./
                                                        Country
  Publication No. /        Title (as applicable)                           Date            Patentee(s)
                                                        of Origin
   Application No.
  510,758              Method of Photogrammetry            USA        Dec. 12, 1893        C. B. Adams
  5,422,989            User interface mechanism            USA        Jun. 6, 1995          Bell et al.
                       for interactively
                       manipulating displayed
                       registered images obtained
                       from multiple sensors
                       having diverse image
                       collection geometries
  6,448,964            Graphic object manipulating         USA        Sep. 10, 2002        Isaacs et al.
                       tool
  7,920,963            Map interface with a                USA         Apr. 5, 2011        Jouline et al.
                       movable marker
  8,078,436            Aerial roof estimation              USA       Dec. 13, 2011;       Pershing et al.
                       systems and methods                           Reexamination
                                                                       Certificate
                                                                       Issued on
                                                                     Aug. 27, 2014
  8,145,578            Aerial roof estimation              USA       Mar. 27, 2012        Pershing et al.
                       system and method




                                                   3
Case 1:15-cv-07025-RBK-JS Document 611 Filed 05/10/19 Page 4 of 12 PageID: 36347



  8,170,840           Pitch determination systems   USA    May 1, 2012          Pershing
                      and methods for aerial roof
                      estimation
  8,209,152           Concurrent display systems    USA    Jun. 26, 2012        Pershing
                      and methods for aerial roof
                      estimation
  8,401,222           System and process for roof   USA    Mar. 19, 2013    Thornberry et al.
                      measurement using aerial
                      imagery
  8,417,061           Methods and systems for       USA    Apr. 9, 2013      Kennedy et al.
                      provisioning energy systems
  8,542,880           System and process for roof   USA    Sep. 24, 2013    Thornberry et al.
                      measurement using aerial
                      imagery
  8,818,770           Pitch determination systems   USA    Aug. 26, 2014        Pershing
                      and methods for aerial roof
                      estimation
  8,823,732           Systems and methods for       USA    Sep. 2, 2014       Adams et al.
                      processing images with
                      edge detection and snap-to
                      feature
  8,825,454           Concurrent display systems    USA    Sep. 2, 2014         Pershing
                      and methods for aerial roof
                      estimation
  9,129,376           Pitch determination systems   USA    Sep. 8, 2015         Pershing
                      and methods for aerial roof
                      estimation
  9,135,737           Concurrent display systems    USA    Sep. 15, 2015        Pershing
                      and methods for aerial roof
                      estimation
  9,501,700           System and method for         USA    Nov. 22, 2016     Loveland et al.
                      construction estimation
                      using aerial images
  EP 1 010 966        Verfahren zur                 EUR    Oct. 23, 2002     Hartfiel et al.
                      Erzeungungeiner drei-
                      dimensionalen                                         Aerowest GmbH
                      Objektbeschreibunf                                     (Patent holder)
                      [Method for generating a
                      three dimensional object
                      description]
  Int’l Publication   Computational Solution of     WIPO   Oct. 16, 2005    Friedlander et al.
  No. WO              an [sic] Building of Three           (International
  2006/040775 A2      Dimensional Virtual Models            Filing Date)
                      from Aerial Photographs


                                              4
Case 1:15-cv-07025-RBK-JS Document 611 Filed 05/10/19 Page 5 of 12 PageID: 36348



  Int’l Application                                          Apr. 20, 2006
  No.                                                        (International
  PCT/IL2005/0010                                             Publication
  95                                                              Date)
  Int’l Publication System and Method for             WIPO    Oct. 6, 2008    Kennedy et al.
  No. WO            Provisioning Energy                      (International
  2009/046459 A1    Systems                                   Filing Date)

  Int’l Application                                           Apr. 9, 2009
  No.                                                        (International
  PCT/US08/79003                                              Publication
                                                                  Date)
  U.S. Patent         Aerial Roof Estimation          USA    Apr. 17, 2007    Pershing et al.
  Application No.     System and Method                       (filing date)
  60/925,072
  U.S. Patent         System and Method for           USA    Feb. 1, 2008      Pryor et al.
  Application No.     Sizing a Roof for                      (filing date)
  61/025,431          Installation of Solar Panels
  U.S. Patent         Aerial Roof Estimation          USA    Apr. 17, 2008    Pershing et al.
  Application No.     System and Method                       (filing date)
  12/148,439
  U.S. Patent         Customer Relationship           USA    Apr. 22, 2008      Kennedy
  Application No.     Management Module,                      (filing date)
  61/047,086          Marketing Module, Quick
                      Sizing Module, and
                      Graphical User Interfaces
                      for a Solar Energy
                      Provisioning System
  U.S. Patent         Aerial Roof Estimation          USA    Oct. 16, 2008    Pershing et al.
  Application No.     Systems and Methods                    (filing date)
  12/253,092
  U.S. Patent         User interface techniques       USA    Oct. 31, 2008    Pershing et al.
  Application No.     for roof estimation                    (filing date)
  61/197,904
  U.S. Patent         Methods and Systems for         USA    Feb. 2, 2009     Kennedy et al.
  Application No.     Provisioning Energy                    (filing date)
  12/364,506          Systems
  U.S. Patent         Pitch Determination             USA    May 15, 2009       Pershing
  Application No.     Systems and Methods for                (filing date)
  12/467,244          Aerial Roof Estimation
  U.S. Patent         Concurrent Display Systems      USA    May 15, 2009       Pershing
  Application No.     and Methods for Aerial                 (filing date)
  12/467,250          Roof Estimation




                                                  5
Case 1:15-cv-07025-RBK-JS Document 611 Filed 05/10/19 Page 6 of 12 PageID: 36349



  U.S. Patent       System and Process for         USA   May 22, 2009     Thornberry et al.
  Application No.   Roof Measurement Using               (filing date)
  12/470,984        Aerial Imagery
  U.S. Patent        Systems and Methods for       USA   Dec. 17, 2010      Adams et al.
  Application No.   Processing Images with                (filing date)
  12/972,088        Edge Detection and Snap-
                    To Feature
  U.S. Patent        Pitch Determination           USA   Apr. 3, 2012         Pershing
  Application No.   Systems and Methods for              (filing date)
  13/438,288        Aerial Roof Estimation
  U.S. Patent       Concurrent Display Systems     USA   May 17, 2012         Pershing
  Application No.   and Methods for Aerial               (filing date)
  13/474,504        Roof Estimation
  U.S. Patent       Aerial Roof Estimation         USA   Dec. 28, 2012     Pershing et al.
  Supplemental      Systems and Methods                   (filing date)
  Examination
  Request No.
  96/000,004
  U.S. Patent       System and Process for         USA   Feb. 22, 2013    Thornberry et al.
  Application No.   Roof Measurement Using                (filing date)
  13/774,478        Aerial Imagery
  U.S. Patent       Pitch Determination            USA   Jul. 31, 2014        Pershing
  Application No.   Systems and Methods for               (filing date)
  14/449,045        Aerial Roof Estimation
  U.S. Patent        Concurrent Display            USA   Aug. 1, 2014         Pershing
  Application No.   Systems and Methods for              (filing date)
  14/450,108        Aerial Roof Estimation
  U.S. Patent       Method and apparatus for       USA   Mar. 23, 2006      Verma et al.
  Publication No.   performing three-
  2006/0061566      dimensional computer
                    modeling
  U.S. Patent       Marker placement in a          USA   Sep. 20, 2007      Abhyanker
  Publication No.   mapping environment
  2007/0220174
  U.S. Patent       Aerial roof estimation         USA   Oct. 23, 2008     Pershing et al.
  Publication No.   system and method
  2008/0262789
  U.S. Patent       Methods and Systems for        USA   Dec. 10, 2009     Kennedy et al.
  Publication No.   Provisioning Energy
  2009/0304227      Systems
  U.S. Patent       System and Process for         USA   Nov. 25, 2010    Thornberry et al.
  Publication No.   Roof Measurement Using
  2010/0296693      Aerial Imagery



                                               6
Case 1:15-cv-07025-RBK-JS Document 611 Filed 05/10/19 Page 7 of 12 PageID: 36350



  U.S. Patent        System and Method for         USA   Aug. 25, 2011   Kennedy et al.
  Publication No.    Provisioning Energy
  2011/0205245       Systems
  U.S. Patent        Pitch Determination           USA   Dec. 24, 2015     Pershing
  Publication No.    Systems and Methods for
  2015/0370929       Aerial Roof Estimation
  File History for                                 USA
  U.S. Patent No.
  8,078,436
  File History for                                 USA
  U.S. Patent No.
  8,170,840
  File History of                                  USA
  U.S. Patent No.
  8,209,152
  File History of                                  USA
  U.S. Patent No.
  8,542,880
  File History of                                  USA
  U.S. Patent No.
  8,818,770
  File History of                                  USA
  U.S. Patent No.
  8,823,732
  File History for                                 USA
  U.S. Patent No.
  8,825,454
  File History for                                 USA
  U.S. Patent No.
  9,129,376
  File History for                                 USA
  U.S. Patent No.
  9,135,737
  File History for                                 USA
  U.S. Patent No.
  8,417,061
  File History for                                 USA
  Reexamination of
  U.S. Patent No.
  8,078,436




                                               7
Case 1:15-cv-07025-RBK-JS Document 611 Filed 05/10/19 Page 8 of 12 PageID: 36351



         B.     ADDITIONAL PUBLICATIONS

         Defendants may rely on the following publications at trial as they relate to the patents-in-

 suit, pursuant to 35 U.S.C. § 282:

   Publication Date(s)                             Title                                Page Nos.
  1525                     Duerer, Figure 4. Woodcut by Duerer The Draughsman           All pages;
                           And The Lute, TREATISE ON MENSURATION WITH THE                Figure 4
                           COMPASS AND RULE IN LINES, PLANES, AND WHOLE                     and
                           BODIES                                                       associated
                                                                                        disclosure
  1899                     Finsterwalder, Die Geometrischen Grundlagen Der              All pages.
                           Photogrammetrie, JAHRESBERICHT DER DEUTSCHEN
                           MATHEMATIKER-VEREINIGUNG, BERLIN, VER. 6
  1940                     Technical Manual, TM 5-230 Topographic Drafting               All pages.
                           [United States Army]
  1963                     Machine Perception of Three-Dimensional Solids, LG.           All pages.
                           Roberts, Ph.D. Thesis MIT
  1990                     Mundy et al., The evolution and testing of a model-based      All pages.
                           object recognition system, THIRD INTERNATIONAL
                           CONFERENCE ON COMPUTER VISION
  Apr. 1990                Perlant et al., Scene Registration in Aerial Image           All pages.
                           Analysis, AMERICAN SOCIETY FOR PHOTOGRAMMETRY
                           AND REMOTE SENSING, PHOTOGRAMMETRIC
                           ENGINEERING AND REMOTE SENSING, VOL. 56, NO. 4
  Jun. 3–7, 1991           Sistare, Graphical Interaction Techniques in Constraint-     All pages.
                           Based Geometric Modeling, PROCEEDINGS OF GRAPHICS
                           INTERFACE '91: CALGARY, ALBERTA, CANADA
  1992                     Mundy et al., The RADIUS common development                   All pages.
                           environment, PROC. 20TH AIPR WORKSHOP, SPIE VOL.
                           1623
  1993                     Nielsen, Usability Engineering, MORGAN KAUFMANN              All pages.
  1993                     Hartley et al., Relationship between photogrammetry and      All pages.
                           computer vision, PROCEEDINGS VOLUME 1944,
                           INTEGRATING PHOTOGRAMMETRIC TECHNIQUES WITH
                           SCENE ANALYSIS AND MACHINE VISION
  Feb. 1993                Digital Orthophotos, U.S. DEPARTMENT OF THE                  All pages.
                           INTERIOR, U.S. GEOLOGICAL SURVEY
  1995                     Gleicher, Image Snapping, ADVANCED TECHNOLOGY                All pages.
                           GROUP APPLE COMPUTER, INC.
  Nov. 1995                Hsieh, Design and Evaluation of a Semi-Automated Site        All pages.
                           Modeling System, CMU-CS-95-195, DIGITAL MAPPING
                           LABORATORY, SCHOOL OF COMPUTER SCIENCE,


                                                  8
Case 1:15-cv-07025-RBK-JS Document 611 Filed 05/10/19 Page 9 of 12 PageID: 36352



                     CARNEGIE MELLON UNIVERSITY, PITTSBURGH, PA
                     15213-3891
  1996               R. Collins et al., The UMass Ascender System for 3D Site   All pages.
                     Model Construction, RADIUS: IMAGE UNDERSTANDING
                     FOR IMAGERY INTELLIGENCE, MORGAN KAUFMANN
  1996               Heller et al, The Site-Model Construction Component of     All pages.
                     the RADIUS Testbed System, PROC. ARPA IMAGE
                     UNDERSTANDING WORKSHOP, PALM SPRINGS, CA
  1996               McKeown, Jr., et al., Chapter 9, Feature Extraction and    All pages.
                     Object Recognition, Automatic Cartographic Feature
                     Extraction Using Photogrammetric Principles, DIGITAL
                     PHOTOGRAMMETRY: AN ADDENDUM TO THE MANUAL OF
                     PHOTOGRAMMETRY; PUBLISHED BY AMERICAN SOCIETY
                     FOR PHOTOGRAMMETRY AND REMOTE SENSING
  1997               The Site-Model Construction Component of the               All pages.
                     RADIUS Testbed System from Proceedings: ARPA
                     Image Understanding Workshop, Palm Springs (CA)
  July 13–17, 1998   Läbe et al., Robust Techniques for Estimating              All pages.
                     Parameters of 3D Building Primitives, INTERNATIONAL
                     SOCIETY FOR PHOTOGRAMMETRY AND REMOTE SENSING,
                     VOLUME XXXII, PART 2, COMMISSION II, PROCEEDINGS
                     OF THE COMMISSION II SYMPOSIUM, DATA INTEGRATION:
                     SYSTEMS AND TECHNIQUES
  2000               Hartley et al, Multiple View Geometry in Computer          All pages.
                     Vision, CAMBRIDGE UNIV. PRESS
  Sep. 16, 2000      Able Software Corp., R2V User’s Manual, Advanced           All pages.
                     Raster to Vector Conversion Software
  May 2001           Noronha et al., Detection and Modeling of Buildings        All pages.
                     from Multiple Aerial Images, IEEE TRANSACTIONS ON
                     PATTERN ANALYSIS AND MACHINE INTELLIGENCE, VOL.
                     23, ISSUE NO. 5
  Nov. 2002          Product Bulletin – November 2002: Key features of our      All pages.
                     Roofing Software, TECHNICAL BULLETIN NOV 2002
                     (APPLICAD)
  2003               Zitova et al., Image Registration Methods: A Survey,       All pages.
                     IMAGE AND VISION COMPUTING 21
  2004               McGlone et al, Manual of Photogrammetry, AMERICAN          All pages.
                     SOCIETY FOR PHOTOGRAMMETRY AND REMOTE SENSING,
                     5TH ED.
  Aug. 29–30, 2005   Avrahami et al., Extraction of 3D Spatial Polygons         All pages.
                     Based on the Overlapping Criterion for Roof Extraction
                     from Aerial Images, IAPRS




                                           9
Case 1:15-cv-07025-RBK-JS Document 611 Filed 05/10/19 Page 10 of 12 PageID: 36353



   Sep. 2006                Bertan et al., Automatic 3D Roof Reconstruction using           All pages.
                            Digital Cadastral Map, Architectural Knowledge and an
                            Aerial Image, IEEE INTERNATIONAL CONFERENCE ON
                            GEOSCIENCE AND REMOTE SENSING SYMPOSIUM
   Sep. 4–8, 2006           Broferrio et al., Interactive Detection of 3D Models of         All pages.
                            Building’s Roofing for the Estimation of the Solar
                            Energy Potential, 14TH EUROPEAN SIGNAL PROCESSING
                            CONFERENCE (EUSIPCO 2006), FLORENCE, ITALY
   Nov. 2007                Yang et al., Registration of Challenging Image Pairs:           All pages.
                            Initialization, Estimation, and Decision, IEEE
                            TRANSACTIONS ON PATTERN ANALYSIS AND MACHINE
                            INTELLIGENCE, VOL. 29, NO. 11
   July 2007                Pictometry International Corp., Pictometry Visual               All pages.
                            Intelligence, Electronic Field Study™ Getting Started
                            Guide, Version 2.7
   2008                     Xiao et al., Geo-spatial Aerial Video Processing for            All pages.
                            Scene Understanding and Object Tracking, IEEE


          C.     PERSONS UPON WHOM DEFENDANTS MAY RELY AS A PRIOR
                 INVENTOR OR AS HAVING PRIOR KNOWLEDGE OF OR AS HAVING
                 PREVIOUSLY USED OR OFFERED FOR SALE THE INVENTION OF
                 THE PATENTS-IN-SUIT

          In accordance with 35 U.S.C. § 282, Defendants may rely upon the following individuals

  “as the prior inventor or as having prior knowledge of or as having previously used or offered for

  sale the invention of” any or all of the patents-in-suit: (1) all patentees, applicants, and authors of

  the patents and publications listed above and previously disclosed during this case; (2) the named

  inventors of the patents-in-suit; (3) all individuals listed as potential witnesses and expert

  witnesses for trial in the parties’ Proposed Joint Final Pretrial Order and (4) all individuals

  identified in Fed. R. Civ. P. 26(a)(1) disclosures, in connection with expert discovery, or in other

  discovery produced in this case. The names and addresses, as applicable, of those individuals are

  incorporated herein by reference.




                                                    10
Case 1:15-cv-07025-RBK-JS Document 611 Filed 05/10/19 Page 11 of 12 PageID: 36354



  Dated: May 10, 2019                       Respectfully submitted,

                                            s/Scott S. Christie
                                            Scott S. Christie
                                            Matthew A. Sklar
                                            Ravin R. Patel
                                            MCCARTER & ENGLISH, LLP
                                            Four Gateway Center
                                            100 Mulberry Street
                                            Newark, New Jersey 07102
                                            (973) 848-5388

                                            Lee Carl Bromberg
                                            Wyley S. Proctor
                                            Brian M. Seeve
                                            Thomas R. Fulford
                                            Thomas F. Foley
                                            James Thomson
                                            MCCARTER & ENGLISH, LLP
                                            265 Franklin St.
                                            Boston, Massachusetts 02110
                                            (617) 449-6500

                                            Counsel for Defendants Xactware
                                            Solutions, Inc. and Verisk Analytics, Inc.




                                       11
Case 1:15-cv-07025-RBK-JS Document 611 Filed 05/10/19 Page 12 of 12 PageID: 36355



                                 CERTIFICATE OF SERVICE


         The undersigned hereby certifies that true copies of the foregoing DEFENDANTS’

  NOTICE PURSUANT TO 35 U.S.C. § 282 was caused to be served on May 10, 2019 via ECF

  and/or email upon counsel of record.


                                                By: s/Scott S. Christie
                                                      Scott S. Christie




                                           12
